Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 1 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 2 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 3 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 4 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 5 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 6 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 7 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 8 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                            Exhibit 1 Page 9 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 10 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 11 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 12 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 13 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 14 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 15 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 16 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 17 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 18 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 19 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 20 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 21 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 22 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 23 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 24 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 25 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 26 of 27
Case 19-51291-tnw   Doc 121-1 Filed 12/18/19 Entered 12/18/19 11:36:26   Desc
                           Exhibit 1 Page 27 of 27
